              Case 2:18-cr-00294-RSM Document 78 Filed 06/22/20 Page 1 of 3




 1                                                CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
     UNITED STATES OF AMERICA,                   )   NO. CR18-294RSM
 9                                               )
                     Plaintiff,                  )
10                                               )   ORDER GRANTING THE
                v.                               )   UNOPPOSED MOTION TO
11                                               )   CONTINUE TRIAL
     VOLODIMYR PIGIDA,                           )
12                                               )
                                                 )
13                   Defendants.                 )
                                                 )
14
15
            THIS COURT, having considered the unopposed motion to continue the trial
16
     date, and being familiar with the docket and pleadings filed therein,
17
            HEREBY FINDS that a continuance of the trial date is necessary because the
18
     ends of justice served by such a continuance outweigh the best interests of the public
19
     and Defendant Volodimyr Pigida in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
20
            THIS COURT FURTHER FINDS that given the complexity of this case and the
21
     volume of discovery in the case, a reasonable period of delay is necessary on the
22
     grounds that the failure to grant such a continuance in the proceedings would be likely
23
     to make a continuation of such proceeding impossible and result in a miscarriage of
24
     justice. 18 U.S.C. § 3161(h)(7)(B)(i).
25
            THIS COURT FURTHER FINDS that this case is unusual and complex due to
26
     the issues of law and fact presented, and that it is unreasonable to expect adequate

                                                                FEDERAL PUBLIC DEFENDER
       ORDER GRANTING UNOPPOSED                                    1601 Fifth Avenue, Suite 700
       MOTION TO CONTINUE TRIAL                                      Seattle, Washington 98101
       (Volodimyr Pigida; CR18-294RSM) - 1                                      (206) 553-1100
                 Case 2:18-cr-00294-RSM Document 78 Filed 06/22/20 Page 2 of 3




 1   preparation for pretrial proceedings or for the trial itself within the time limits
 2   established by the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(B)(ii).
 3             THIS COURT FURTHER FINDS that, to the extent that the issues presented by
 4   this case are not so complex or unusual, the defense and the government have exercised
 5   due diligence, and the failure to grant such a continuance would deny the defendant the
 6   reasonable time necessary for effective preparation. 18 U.S.C. § 3161(h)(7)(B)(iv).
 7             FINALLY, THIS COURT FINDS, that the current pandemic, together with Mr.
 8   Pigida being out of custody on an appearance bond, supports the parties’ request to re-
 9   schedule the trial to a date in June of 2021.
10             THIS COURT HEREBY GRANTS the Unopposed Motion for Continuance of
11   Trial and sets the trial of this case for June 14, 2021.
12             THIS COURT FURTHER EXCLUDES the period of delay from the date of this
13   order to the new trial date of June 14, 2021, from computing the time within which the
14   trial must commence. This period of delay is excluded based on the findings of this
15   Court that (a) the ends of justice served from granting the continuance outweigh the
16   best interests of the public and defendant Volodimyr Pigida in a speedy trial. 18 U.S.C.
17   § 3161(h)(7)(A).
18             THE COURT FURTHER SETS November 6, 2020 as a deadline for the parties
19   to file an Amended Stipulated Case Management Order addressing deadlines for the
20   filing of pretrial motions and responsive pleadings, production of discovery, and similar
21   pretrial matters. If the parties have not agreed on a Case Management Order by
22   November 6, 2020, the Court shall set a status conference to address case scheduling
23   deadlines.
24   //
25   //
26   //

                                                                   FEDERAL PUBLIC DEFENDER
          ORDER GRANTING UNOPPOSED                                    1601 Fifth Avenue, Suite 700
          MOTION TO CONTINUE TRIAL                                      Seattle, Washington 98101
          (Volodimyr Pigida; CR18-294RSM) - 2                                      (206) 553-1100
              Case 2:18-cr-00294-RSM Document 78 Filed 06/22/20 Page 3 of 3




 1          DATED this 22nd day of June, 2020.
 2
 3
 4
 5
 6                                           A
                                             RICARDO S. MARTINEZ
 7                                           UNITED STATES DISTRICT JUDGE

 8
 9
10
11
12
13   Presented by,
14
15   s/ Jesse Cantor
     Assistant Federal Public Defenders
16   Attorneys for Volodimyr Pigida
17
18
19
20
21
22
23
24
25
26

                                                         FEDERAL PUBLIC DEFENDER
       ORDER GRANTING UNOPPOSED                             1601 Fifth Avenue, Suite 700
       MOTION TO CONTINUE TRIAL                               Seattle, Washington 98101
       (Volodimyr Pigida; CR18-294RSM) - 3                               (206) 553-1100
